             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00137-MR


JULIUS LAMART HODGES,           )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
ANDY MASSEY, et al.,            )                      ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Request for a

Judicial Settlement Conference [Doc. 47] and the Plaintiff’s Response to

Request for Judicial Settlement Conference [Doc. 48].

     The incarcerated Plaintiff filed this civil rights action pro se pursuant to

42 U.S.C. § 1983.     A jury trial is scheduled for the term beginning on

September 13, 2021. [Doc. 46].

     On January 6, 2021, the Court directed the parties to advise the Court,

within 14 days, whether they are requesting a judicial settlement conference

in this matter.   [Doc. 46].   The parties have now requested a judicial

settlement conference. [Docs. 47, 48].

     The parties’ requests for a judicial settlement conference will be

granted. This case will be referred to Magistrate Judge W. Carleton Metcalf


        Case 1:19-cv-00137-MR Document 49 Filed 02/05/21 Page 1 of 2
for a judicial settlement conference that will be scheduled by the Clerk of

Court.

     IT IS, THEREFORE, ORDERED that the parties’ request for a judicial

settlement conference is GRANTED. The Clerk is instructed to refer this

matter to Magistrate Judge W. Carleton Metcalf and schedule a judicial

settlement conference.

     IT IS SO ORDERED.

                           Signed: February 5, 2021




                                           2

         Case 1:19-cv-00137-MR Document 49 Filed 02/05/21 Page 2 of 2
